        Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 1 of 9




(Rev. 9/16/13)
                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JORDAN MIDDIEN,
                                                            CASE NO. 18-cv-02389
         Plaintiffs,

v.

JET.COM,

         Defendant.


                             AGREED PROTECTIVE ORDER

         The parties agree that during the course of discovery it may be necessary to

disclose certain confidential information relating to the subject matter of this action. They

agree that certain categories of such information should be treated as confidential,

protected from disclosure outside this litigation, and used only for purposes of

prosecuting or defending this action and any appeals. The parties jointly request entry of

this proposed Protective Order to limit the disclosure, dissemination, and use of certain

identified categories of confidential information.

         The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because some of the discovery is

anticipated to seek personal information of nonparty employees, potentially confidential

business information and communication referencing the same as well as documents

used by defendant in conducting its business which plaintiff or others worked with that is

relevant to the case dispute, and subsequent earnings and medical information of

plaintiff.



                                              1
      Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 2 of 9




         For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’

Joint Motion for Protective Order (ECF No. 13) and hereby enters the following Protective

Order:

         1.    Scope. All documents and materials produced in the course of discovery

of this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter collectively

“documents”), are subject to this Order concerning Confidential Information as set forth

below. As there is a presumption in favor of open and public judicial proceedings in the

federal courts, this Order will be strictly construed in favor of public disclosure and open

proceedings wherever possible.

         2.    Definition of Confidential Information.            As used in this Order,

“Confidential Information” is defined as information that the producing party designates in

good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of disclosing party or

nonparties.    For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

         1.    Non-party personnel files and records;

         2.    Confidential company records including client information;

         3.    Company financial and compensation information;

         4.    Plaintiff's personal, medical, and disability information;

         5.    Plaintiff’s educational records;

         5.    Plaintiff's tax returns.
      Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 3 of 9




Information or documents that are available to the public may not be designated as

Confidential Information.

       3.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” (hereinafter “the marking”) on the document and on all copies in

a manner that will not interfere with the legibility of the document. As used in this Order,

“copies” includes electronic images, duplicates, extracts, summaries or descriptions that

contain the Confidential Information. The marking will be applied prior to or at the time

the documents are produced or disclosed. Applying the marking to a document does not

mean that the document has any status or protection by statute or otherwise except to the

extent and for the purposes of this Order. Copies that are made of any designated docu-

ments must also bear the marking, except that indices, electronic databases, or lists of

documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked. By marking a designated document as confidential, the

designating attorney or party appearing pro se thereby certifies that the document

contains Confidential Information as defined in this Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver of

an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within ten (10) days after discovery of the inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time period after
       Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 4 of 9




receipt of the deposition transcript. Such designation must be specific as to the portions

of the transcript and/or any exhibits to be protected.

        6.      Protection of Confidential Material.

                (a)   General Protections. Designated Confidential Information must

be used or disclosed solely for purposes of prosecuting or defending this lawsuit,

including any appeals, or any other related legal proceeding brought by one of the parties

to this litigation.

                (b)   Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court,

designated Confidential Information may only be disclosed to the following persons:

                (1)   The parties to this litigation, including any employees, agents,
                      and representatives of the parties;1

                (2)   Counsel for the parties and employees and agents of counsel;

                (3)   The court and court personnel, including any special master
                      appointed by the court, and members of the jury;

                (4)   Court reporters, recorders, and videographers engaged for
                      depositions;

                (5)   Any mediator appointed by the court or jointly selected by the
                      parties;

                (6)   Any expert witness, outside consultant, or investigator
                      retained specifically in connection with this litigation, but only
                      after such persons have been informed by counsel of the
                      protective order and agree to keep such information
                      confidential.

1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive
competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may stipulate or move for the
establishment of an additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.
      Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 5 of 9




              (7)    Any potential, anticipated, or actual fact witness and his or her
                     counsel, but only to the extent such confidential documents or
                     information will assist the witness in recalling, relating, or
                     explaining facts or in testifying, and only after such persons
                     have been informed by counsel of the protective order and
                     agree to keep such information confidential.

              (8)    The author or recipient of the document (not including a
                     person who received the document in the course of the
                     litigation);

              (9)    Independent providers of document reproduction, electronic
                     discovery, or other litigation services retained or employed
                     specifically in connection with this litigation; and

              (10)   Other persons only upon consent of the producing party and
                     on such conditions as the parties may agree.

              (c)    Control of Documents. The parties must take reasonable efforts

to prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order.

       7.     Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with

the court, that party must take appropriate action to insure that the document receives

proper protection from public disclosure including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate

(e.g., in relation to discovery and evidentiary motions), submitting the document solely for

in camera review; or (c) when the preceding measures are inadequate, seeking

permission to file the document under seal by filing a motion for leave to file under seal in

accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to

be filed under seal. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is
       Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 6 of 9




granted and the requesting party permitted to file the requested documents under seal,

only counsel of record and unrepresented parties will have access to the sealed

documents. Pro hac vice attorneys must obtain sealed documents from local counsel.

        8.        Challenges to a Confidential Designation.        The designation of any

material or document as Confidential Information is subject to challenge by any party.

Before filing any motion or objection to a confidential designation, the objecting party

must meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidentiality designation may file and

serve a motion that identifies the challenged material and sets forth in detail the basis for

the challenge. The burden of proving the necessity of a confidentiality designation

remains with the party asserting confidentiality. Until the court rules on the challenge, all

parties must continue to treat the materials as Confidential Information under the terms of

this Order.

        9.        Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party may request, and the court may thereafter

make such orders as are necessary to govern the use of such documents or information

at the hearing or trial.

        10.       Obligations on Conclusion of Litigation.

                  (a)   Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of

the litigation.

                  (b)   Return of Confidential Documents. After written request by the

producing party and within forty-five (45) days after this litigation concludes by settlement,
      Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 7 of 9




final judgment, or final order, including all appeals, all documents designated as

containing Confidential Information, including copies as defined above, must be returned

to the party who previously produced the document unless: (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction of the document to the extent practicable in lieu of return; or (3) as to

documents bearing the notations, summations, or other mental impressions of the

receiving party, that party elects to destroy the documents and certifies to the producing

party that it has done so. Notwithstanding the foregoing, counsel for each party is

permitted to retain a complete copy of Confidential Information.

                (c)   Retention    of   Work    Product.     Notwithstanding    the   above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or images

of designated documents. This work product will continue to be confidential under this

Order.    An attorney may use his or her own work product in subsequent litigation

provided that its use does not disclose Confidential Information.

         11.    Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the

parties have been given notice and an opportunity to be heard on the proposed

modification.

         12.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery.      Nothing in this Order will be construed or presented as a judicial
      Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 8 of 9




determination that any document or material designated as Confidential Information by

counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until

such time as the court may rule on a specific document or issue.

       13.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       14.    Jurisdiction.    The court’s jurisdiction to enforce the provisions of this

Order will terminate on the final disposition of this case. But a party may file a motion to

seek leave to reopen the case to enforce the provisions of this Order.

       15.    Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential

Information until they execute and file with the court their written agreement to be bound

by the provisions of this Order.

       16.    Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if timely requested by the third party.

       17.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating

party, in writing, immediately and in no event more than three business days after

receiving the subpoena or order. Such notification must include a copy of the subpoena

or court order.

       The receiving party also must immediately inform in writing the party who caused
        Case 2:18-cv-02389-HLT-JPO Document 14 Filed 12/04/18 Page 9 of 9




the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving

party must deliver a copy of this Order promptly to the party in the other action that caused

the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party bears the burden and the expense of seeking protection

in that court of its Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey a

lawful directive from another court. The obligations set forth in this paragraph remain in

effect while the party has in its possession, custody, or control Confidential Information

designated by the other party to this case.

        IT IS SO ORDERED.

        Dated: December 4, 2018

                                           s/ James P. O’Hara
                                           U.S. Magistrate Judge


WE SO MOVE                                               WE SO MOVE
and agree to abide by the                                and agree to abide by the
terms of this Order                                      terms of this Order

/s/ Christopher R. Hedican___________                    /s/ Sarah Liesen
Signature                                                Signature

Christopher R. Hedican______________                     Sarah Liesen
Printed Name                                             Printed Name

Counsel for: Defendant_____________                      Counsel for: Plaintiff_________

Dated: December 3, 2018                                  Dated: December 3, 2018
DOCS/2163033.2
